 

Exhibit 10.1

 



NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”), is entered into as of January
31, 2020, by and among Cohen & Company, LLC, a Delaware limited liability
company (the “Company”), JKD Capital Partners I LTD, a New York corporation
(“JKD”), and RN Capital Solutions LLC, a Delaware limited liability company
(“RNCS”). Each of JKD and RNCS may be referred to herein, individually, as a
“Lender,” and, together as the “Lenders.” Each of the Company, JKD and RNCS may
be referred to herein, individually, as a “Party,” and, collectively, as the
“Parties.”

 

RECITALS:

 

WHEREAS, pursuant to the terms and conditions of this Agreement, (i) JKD desires
to purchase from the Company, and the Company desires to issue and sell to JKD,
a Senior Promissory Note in the principal amount of $2,250,000 (the “JKD Note”);
and (ii) RNCS desires to purchase from the Company, and the Company desires to
issue and sell to RNCS, a Senior Promissory Note in the principal amount of
$2,250,000 (the “RNCS Note” and, together with the JKD Note, the “Notes”); and

 

WHEREAS, each of the Notes shall be in the form attached hereto as Exhibit A.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.            Definitions. The following terms have the meanings specified or
referred to in this Section 1:

 

(a)           “Affiliate” of a Person means any other Person that directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by,
or is under common control with, such Person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

(b)           “Business Day” means a day other than a Saturday, Sunday, or other
day on which commercial banks in the State of New York are authorized or
required by Law to close.

 

(c)           “Encumbrance” means any lien, pledge, mortgage, deed of trust,
security interest, charge, claim, easement, encroachment, restriction or other
similar encumbrance.

 

(d)           “Governmental Authority” means any federal, state, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of law), or any
arbitrator, court or tribunal of competent jurisdiction.

 



 

 

 

(e)           “Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any Governmental Authority.

 

(f)           “Note” means either the RNCS Note or the JKD Note, as applicable.

 

(g)           “Person” means an individual, corporation, partnership, joint
venture, limited liability company, Governmental Authority, unincorporated
organization, trust, association or other entity.

 

(h)           “Securities Act” means the Securities Act of 1933, as amended.

 

2.            Purchase and Sale.

 

(a)          Purchase and Sale of the Notes. Subject to the terms and conditions
set forth herein, at the Closing:

 

(i)                the Company shall issue, sell and deliver the JKD Note to
JKD, duly executed by the Company, and JKD shall purchase and accept the JKD
Note from the Company for the consideration set forth in Section 2(b)(i); and

 

(ii)              the Company shall issue, sell and deliver the RNCS Note to
RNCS, duly executed by the Company, and RNCS shall purchase and accept the RNCS
Note from the Company for the consideration set forth in Section 2(b)(ii).

 

(b)           Consideration for the Notes. At the Closing:

 

(i)                In consideration of the JKD Note, JKD shall pay to the
Company $2,250,000 via wire of immediately available funds to such account the
Company shall specify to JKD in writing; and

 

(ii)               In consideration of the RNCS Note, RNCS shall pay to the
Company $2,250,000 via wire of immediately available funds to such account the
Company shall specify to RNCS in writing.

 

(c)           Closing.     The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution
hereof on the date of this Agreement (the “Closing Date”) at the offices of
Duane Morris LLP, located at 30 South 17th Street, Philadelphia, Pennsylvania
19103, or at such other time, date, place or means (including electronically via
email, facsimile transfer or other similar means of communication) as the
Parties may mutually agree upon in writing. The consummation of the transactions
contemplated by this Agreement shall be deemed to occur at 12:01 a.m. on the
Closing Date.

 



2

 

 

3.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Lenders as follows:

 

(a)           Organization and Authority; Enforceability. The Company is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Delaware. The Company has full limited liability
company power and authority to enter into this Agreement and the documents to be
delivered hereunder (including the Notes), to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery, and performance by the Company of this
Agreement and the documents to be delivered hereunder (including the Notes) and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all requisite limited liability company action on the part of
the Company. This Agreement and the documents to be delivered hereunder
(including the Notes) have been duly executed and delivered by the Company, and
(assuming due authorization, execution, and delivery by the Lenders) this
Agreement and the documents to be delivered hereunder (including the Notes)
constitute legal, valid, and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as may be
limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other similar Laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.

 

(b)           Noncontravention. The execution, delivery and performance by the
Company of the this Agreement and the Notes and the consummation of the
transactions contemplated hereby and thereby do not and will not, except as
could not reasonably be expected to have a material adverse effect on the
Company, (i) violate any provision of the Company’s Amended and Restated Limited
Liability Company Agreement, dated December 16, 2009, as amended, (ii) violate
any material order, writ, injunction, judgment or decree of any Governmental
Authority applicable to the Company or any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound, or (iii) result in the creation or imposition of any Encumbrance
(other than arising under this Agreement and the Notes) upon any assets of the
Company. The execution and delivery by the Company of this Agreement and the
Notes and the performance by the Company of the transactions contemplated
hereunder and thereunder do not conflict with, violate or result in the breach
of any agreement, instrument, order, judgment, decree, Law or governmental
regulation to which the Company is a party or is bound or require the consent,
notice or other action by any other Person.

 

(c)           Litigation. There are no actions, suits, claims, investigations or
other legal proceedings pending or by or, to the Company’s knowledge, threatened
against, the Company that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement.

 

(d)           Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.

 

4.            Representations and Warranties of JKD. JKD hereby represents and
warrants to the Company as follows:

 

(a)           Organization and Authority; Enforceability. JKD is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of New York. JKD has full corporate power and authority to enter into this
Agreement and the documents to be delivered hereunder (including the JKD Note),
to carry out JKD’s obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. This Agreement and the documents
to be delivered hereunder (including the JKD Note) have been duly executed and
delivered by JKD, and (assuming due authorization, execution, and delivery by
the Company and RNCS) this Agreement and the documents to be delivered hereunder
constitute legal, valid, and binding obligations of JKD, enforceable against JKD
in accordance with their respective terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.(b)Noncontravention. The execution, delivery and
performance by JKD of the this Agreement and the JKD Note and the consummation
of the transactions contemplated hereby and thereby do not and will not, except
as could not reasonably be expected to have a material adverse effect on JKD,
(i) violate any provision of JKD’s certificate of incorporation, bylaws or other
organizational documents, (ii) violate any material order, writ, injunction,
judgment or decree of any Governmental Authority applicable to JKD or any
material mortgage, indenture, agreement, instrument or contract to which JKD is
a party or by which it is bound, or (iii) result in the creation or imposition
of any Encumbrance upon any assets of JKD. The execution and delivery by JKD of
this Agreement and the JKD Note and the performance by JKD of the transactions
contemplated hereunder and thereunder do not conflict with, violate or result in
the breach of any agreement, instrument, order, judgment, decree, Law or
governmental regulation to which JKD is a party or is bound or require the
consent, notice or other action by any other Person.

 



3

 

 

(c)           Evaluation of and Ability to Bear Risks; Independent Analysis;
Related Matters.

 

(i)                JKD is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company and its
subsidiaries to reach an informed and knowledgeable decision to acquire the JKD
Note. JKD has such knowledge and experience in financial affairs to be capable
of evaluating the merits and risks of purchasing the JKD Note and of making an
informed investment decision with respect thereto, and JKD has not relied in
connection with this Agreement and the transactions contemplated hereby upon any
oral or written representations, warranties or agreements made by the Company,
any Affiliate thereof or any officer, employee, agent or representative of any
of the foregoing, other than those representations, warranties or agreements
made by the Company in this Agreement. JKD’s financial situation is such that
JKD can afford to bear the economic risk of buying the JKD Note, JKD understands
that the purchase of the JKD Note involves certain significant risks, and JKD
can afford to suffer the complete loss of its investment concerning the purchase
of the JKD Note. JKD has the capacity to protect its own interests in connection
with the purchase of the JKD Note.

 

(ii)               JKD has consulted with its own professional legal, tax and
other advisors, to the extent deemed appropriate by JKD, as to the financial,
tax, legal and other matters concerning the transactions contemplated hereby
and, on that basis, JKD believes that purchasing the JKD Note for the
consideration set forth in Section 2(b)(i) is suitable and appropriate.

 

(iii)             JKD acknowledges that it is relying solely upon the advice of
its own professional legal, tax and other advisors with respect to any and all
aspects of the purchase of the JKD Note and the transactions contemplated hereby
and thereby, and neither the Company nor any of its Affiliates, representatives
or agents has made any representation or warranty regarding the appropriateness
of JKD’s purchase of the JKD Note as an investment or any other consequences of
purchasing the JKD Note.

 

(iv)              JKD acknowledges it has obtained all information JKD requires
regarding the JKD Note. JKD acknowledges it has had an opportunity to ask
questions and receive answers from the Company’s representatives regarding the
terms and conditions of the JKD Note and the business, management, properties
and financial condition of the Company.

 

(v)               JKD is acquiring the JKD Note for its own account and not with
a view to, or intention of, distribution thereof in violation of the Securities
Act, or any applicable state securities Laws, and the JKD Note will not be
disposed of in contravention of the Securities Act or any applicable state
securities Laws. JKD does not presently have any contract, undertaking,
agreement or arrangement with any Person to transfer the JKD Note or any
interest therein to such Person or to any third Person.

 



4

 

 

(vi)              JKD acknowledges that the JKD Note has not been registered
under the Securities Act or under any state securities Laws, and agrees that JKD
will not sell or otherwise transfer the JKD Note or any interest therein unless
such sale or transfer is made pursuant to an effective registration statement
under the Securities Act and any applicable state securities Laws or is exempt
from the registration requirements under the Securities Act and such state
securities Laws and also such sale or transfer is made in compliance with the
terms and conditions of the JKD Note, including the transfer restrictions set
forth therein.

 

(vii)             JKD understands that the JKD Note will be a “restricted
security” as that term is defined in Rule 144 under the Securities Act, and that
the JKD Note must be held indefinitely unless (i) it is subsequently registered
pursuant to an effective registration statement under the Securities Act and any
applicable securities Laws, or (ii) exemptions from the registration
requirements under the Securities Act and such state securities Laws are
available, in each case, subject to the transfer restrictions set forth in the
JKD Note. JKD understands that the Company is not under any obligation to
register the JKD Note under the Securities Act.

 

(d)           Accredited Investor. JKD is an “accredited investor” as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act. To
the extent that any look-through rules apply to JKD under the Securities Act,
any Person who holds an equity interest in JKD is, and any Person who at any
time in the future holds an equity interest in JKD will be, an “accredited
investor.” In addition, JKD meets any additional or different suitability
standards imposed by the securities and similar Laws of the state or other
jurisdiction of its principal place of business or domicile in connection with
the purchase by JKD of the JKD Note.

 



 

(e)           Litigation. There are no actions, suits, claims, investigations or
other legal proceedings pending or by or, to JKD’s knowledge, threatened
against, JKD that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(f)           Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of JKD.

 

5.            Representations and Warranties of RNCS. RNCS hereby represents and
warrants to the Company as follows:

 

(a)           Organization and Authority; Enforceability. RNCS is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware. RNCS has full limited liability company power
and authority to enter into this Agreement and the documents to be delivered
hereunder (including the RNCS Note), to carry out RNCS’ obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. This Agreement and the documents to be delivered hereunder (including
the RNCS Note) have been duly executed and delivered by RNCS, and (assuming due
authorization, execution, and delivery by the Company and JKD) this Agreement
and the documents to be delivered hereunder constitute legal, valid, and binding
obligations of RNCS, enforceable against RNCS in accordance with their
respective terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.(b)Noncontravention. The execution, delivery and
performance by RNCS of the this Agreement and the RNCS Note and the consummation
of the transactions contemplated hereby and thereby do not and will not, except
as could not reasonably be expected to have a material adverse effect on RNCS,
(i) violate any provision of RNCS’ certificate of formation, operating agreement
or other organizational documents, (ii) violate any material order, writ,
injunction, judgment or decree of any Governmental Authority applicable to RNCS
or any material mortgage, indenture, agreement, instrument or contract to which
RNCS is a party or by which it is bound, or (iii) result in the creation or
imposition of any Encumbrance upon any assets of RNCS. The execution and
delivery by RNCS of this Agreement and the RNCS Note and the performance by RNCS
of the transactions contemplated hereunder and thereunder do not conflict with,
violate or result in the breach of any agreement, instrument, order, judgment,
decree, Law or governmental regulation to which RNCS is a party or is bound or
require the consent, notice or other action by any other Person.

 



5

 

 

(c)           Evaluation of and Ability to Bear Risks; Independent Analysis;
Related Matters.

 

(i)                RNCS is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company and its
subsidiaries to reach an informed and knowledgeable decision to acquire the RNCS
Note. RNCS has such knowledge and experience in financial affairs to be capable
of evaluating the merits and risks of purchasing the RNCS Note and of making an
informed investment decision with respect thereto, and RNCS has not relied in
connection with this Agreement and the transactions contemplated hereby upon any
oral or written representations, warranties or agreements made by the Company,
any Affiliate thereof or any officer, employee, agent or representative of any
of the foregoing, other than those representations, warranties or agreements
made by the Company in this Agreement. RNCS’ financial situation is such that
RNCS can afford to bear the economic risk of buying the RNCS Note, RNCS
understands that the purchase of the RNCS Note involves certain significant
risks, and RNCS can afford to suffer the complete loss of its investment
concerning the purchase of the RNCS Note. RNCS has the capacity to protect its
own interests in connection with the purchase of the RNCS Note.

 

(ii)               RNCS has consulted with its own professional legal, tax and
other advisors, to the extent deemed appropriate by RNCS, as to the financial,
tax, legal and other matters concerning the transactions contemplated hereby
and, on that basis, RNCS believes that purchasing the RNCS Note for the
consideration set forth in Section 2(b)(ii) is suitable and appropriate.

 

(iii)             RNCS acknowledges that it is relying solely upon the advice of
its own professional legal, tax and other advisors with respect to any and all
aspects of the purchase of the RNCS Note and the transactions contemplated
hereby and thereby, and neither the Company nor any of its Affiliates,
representatives or agents has made any representation or warranty regarding the
appropriateness of RNCS’ purchase of the RNCS Note as an investment or any other
consequences of purchasing the RNCS Note.

 

(iv)              RNCS acknowledges it has obtained all information RNCS
requires regarding the RNCS Note. RNCS acknowledges it has had an opportunity to
ask questions and receive answers from the Company’s representatives regarding
the terms and conditions of the RNCS Note and the business, management,
properties and financial condition of the Company.

 

(v)               RNCS is acquiring the RNCS Note for its own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act, or any applicable state securities Laws, and the RNCS Note will
not be disposed of in contravention of the Securities Act or any applicable
state securities Laws. RNCS does not presently have any contract, undertaking,
agreement or arrangement with any Person to transfer the RNCS Note or any
interest therein to such Person or to any third Person.

 

(vi)              RNCS acknowledges that the RNCS Note has not been registered
under the Securities Act or under any state securities Laws, and agrees that
RNCS will not sell or otherwise transfer the RNCS Note or any interest therein
unless such sale or transfer is made pursuant to an effective registration
statement under the Securities Act and any applicable state securities Laws or
is exempt from the registration requirements under the Securities Act and such
state securities Laws and also such sale or transfer is made in compliance with
the terms and conditions of the RNCS Note, including the transfer restrictions
set forth therein.

 

(vii)            RNCS understands that the RNCS Note will be a “restricted
security” as that term is defined in Rule 144 under the Securities Act, and that
the RNCS Note must be held indefinitely unless (i) it is subsequently registered
pursuant to an effective registration statement under the Securities Act and any
applicable securities Laws, or (ii) exemptions from the registration
requirements under the Securities Act and such state securities Laws are
available, in each case, subject to the transfer restrictions set forth in the
RNCS Note. RNCS understands that the Company is not under any obligation to
register the RNCS Note under the Securities Act.

 



6

 

 

(d)           Accredited Investor. RNCS is an “accredited investor” as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act. To
the extent that any look-through rules apply to RNCS under the Securities Act,
any Person who holds an equity interest in RNCS is, and any Person who at any
time in the future holds an equity interest in RNCS will be, an “accredited
investor.” In addition, RNCS meets any additional or different suitability
standards imposed by the securities and similar Laws of the state or other
jurisdiction of its principal place of business or domicile in connection with
the purchase by RNCS of the RNCS Note.

 

(e)           Litigation. There are no actions, suits, claims, investigations or
other legal proceedings pending or by or, to RNCS’ knowledge, threatened
against, RNCS that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

 

(f)            Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of RNCS.

 

6.            Use of Proceeds. The Company shall use the proceeds received from
the issuance of the Notes to repay in full all amounts outstanding under the
Senior Promissory Note, dated September 25, 2019, issued by Cohen & Company Inc.
to Pensco Trust Company, Custodian fbo Edward E. Cohen IRA in the principal
amount of $4,385,628.

 

7.            Miscellaneous.

 

(a)           Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

If to the Company:  

Cohen & Company, LLC

Cira Centre

2929 Arch Street, Suite 1703

Philadelphia, Pennsylvania 19104

Attn: Joseph W. Pooler, Jr.

Facsimile: (215) 701-8279

E-mail: jpooler@cohenandcompany.com  



          and to:            

Cohen & Company Inc.

3 Columbus Circle, 24th Floor,

New York, New York 10019

Attn: Rachael Fink

Facsimile: (866) 543-2907

E-mail: rfink@ cohenandcompany.com  

      With a copy to:  

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attn: Darrick M. Mix

Facsimile: (215) 405-2906

Email: dmix@duanemorris.com  

      If to either Lender:   At the applicable address set forth on the books
and records of the Company.

 



7

 

 

unless the address is changed by the Party by like notice given to the other
Parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) Business Days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express (FedEx), the United Parcel Service (UPS), or another nationally
recognized overnight courier service, next business morning delivery, then one
(1) Business Day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., New York City time,
on a business day. Any notice hand delivered after 5:00 p.m. New York City time,
shall be deemed delivered on the following business day. Notwithstanding the
foregoing, notices, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending Party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving Party) that the notice has been received by the other Party.

 

(b)           Expenses. Each Party shall pay all of such Party’s own costs and
expenses (including attorney’s fees and disbursements) that such Party incurs
with respect to the negotiation, execution and delivery of this Agreement.

 

(c)           Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(i)               This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the Laws of the State of New York
without regard to its conflicts of law principles or the conflicts of law
principles of any other state in either case that would result in the
application of the Laws of any other state.

 

(ii)              ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF
NEW YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(iii)            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(c).

 



8

 

 

(d)           Entire Agreement. This Agreement and the Notes constitute the sole
and entire agreement of the Parties with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous understandings
and agreements, both written and oral, with respect to such subject matter.

 

(e)           Successors and Assigns. Neither Party may assign, by operation of
law or otherwise, in whole or in part, any of its rights, interests or
obligations hereunder without the prior written consent of the other Party.
Subject to the restrictions on transfer described herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the respective successors,
permitted assigns, heirs, executors, administrators and transferees of the
Parties. Nothing herein, express or implied, is intended to confer upon any
Party other than the Parties or their respective successors, permitted assigns,
heirs, executors and administrators any rights, duties or obligations under or
by reason of this Agreement, except as expressly provided herein.

 

(f)            Interpretation. Capitalized terms shall have the meanings as
defined herein, and the meaning of defined terms shall be equally applicable to
both the singular and plural forms of the terms defined. For purposes of this
Agreement, (x) words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation,” (y) the word “or” is not exclusive,
and (z) the words “herein,” “hereof,” “hereby,” “hereto,” “hereunder” and words
of similar import refer to this Agreement as a whole. Unless the context
otherwise requires, references herein: (i) to a Section or an Exhibit mean a
Section or an Exhibit of, or attached to, this Agreement; (ii) to agreements,
instruments and other documents shall be deemed to include all subsequent
amendments, supplements and other modifications thereto; (iii) to statutes or
regulations are to be construed as including all statutory and regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to; (iv) to any Person includes such Person’s successors and assigns,
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement; and (v) to any gender includes each other gender. The Exhibits
attached hereto shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted.

 

(g)           Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

(h)           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of either Party, of any right, remedy, power,
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power, or privilege. The rights, remedies, powers, and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers, and
privileges provided by Law.

 



9

 

 

(i)            Amendments and Waivers. Any provision of the this Agreement may
be amended or waived upon the written consent of the Parties. No waivers of, or
exceptions to, any term, condition or provision hereof, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of, or exception to, any such term, condition or provision.

 

(j)            Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(k)           Further Assurances. Each Party shall cooperate fully with the
other Party hereto and to execute and deliver, or cause to be executed and
delivered, such further agreements, instruments and documents and to give such
further written assurance and take such further acts as may be reasonably
requested by any other Party to evidence and reflect the transactions
contemplated by this Agreement and to carry into effect the intents and purposes
hereof.

 

(l)            Survival. The representations, warranties, covenants and
agreements made herein shall survive the execution and delivery hereof and the
Closing.

 

(m)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. The exchange of copies hereof, including
signature pages hereto, by facsimile, e-mail or other means of electronic
transmission shall constitute effective execution and delivery hereof as to the
Parties and may be used in lieu of the original Agreement for all purposes.
Signatures transmitted by facsimile, e-mail or other means of electronic
transmission shall be deemed to be original signatures for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Note Purchase Agreement
as of the date first set forth above.

 

  COMPANY:   Cohen & Company, LLC           By: /s/ Joseph W. Pooler, Jr.  
Name: Joseph W. Pooler, Jr.   Title: Executive Vice President, Chief Financial
Officer and Treasurer       JKD:   JKD Capital Partners I LTD           By: /s/
Jack J. DiMaio, Jr.   Name: Jack J. DiMaio, Jr.   Title: Authorized Person      
RNCS:   RN Capital Solutions LLC           By: /s/ Nasser A. Ahmad   Name:
Nasser A. Ahmad   Title: Authorized Person

 

[Signature Page to Note Purchase Agreement]

 



 

 

 

Exhibit A

 

Form of Note

 

See attached.

 



 A-1 

 

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
JURISDICTION. THIS NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED
IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM. BY ACQUIRING THIS
NOTE, THE HOLDER REPRESENTS THAT THE HOLDER WILL NOT SELL OR OTHERWISE DISPOSE
OF THIS NOTE WITHOUT REGISTRATION OR EXEMPTION THEREFROM.

 

SENIOR PROMISSORY NOTE

 

$2,250,000 January 31, 2020

 

For value received Cohen & Company, LLC, a Delaware limited liability company
(together with its successors and assigns, the “Company”), promises to pay to
[___] (the “Holder”), the principal amount of $2,250,000, together with all
accrued and unpaid interest thereon. This Senior Promissory Note (this “Note”)
is subject to the following terms and conditions:

 

1.           Defined Terms. The following terms used in this Note shall have the
following meanings:

 

(a)         “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person at any time during the period for which the determination of
affiliation is being made.  For purposes of this definition, the terms
“control,” “controlling,” “controlled” and words of similar import, when used in
this context, mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

(b)         “Assets” means all of the properties and assets of the Company or of
any subsidiary of the Company, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.

 

(c)         “Change in Control” shall mean any one of the following events: (i)
any Person or group (other than the Holder, Daniel G. Cohen, any member of
Daniel G. Cohen’s immediate family, the DGC Family Fintech Trust and any
controlled Affiliates of the foregoing) is or becomes a beneficial owner,
directly or indirectly, of more than 50% of the aggregate voting power
represented by all issued and outstanding units of membership interests of the
Company or the outstanding capital stock Parent, or (ii) the members of the
Company approve a plan of liquidation or dissolution of the Company or Parent or
a sale of all or substantially all of the Company’s or Parent’s assets.

 

(d)         “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, reservation, conditional sale,
prior assignment, or any other encumbrance, claim, burden or charge of any
nature whatsoever.

 



A-2

 

 

(e)         “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

(f)          “Indebtedness” means, with respect to a specified Person: (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current accounts payable and accrued expenses incurred in the ordinary course of
business irrespective of when paid); (c) all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements, credit agreements or
other similar instruments; (d) all obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreements with respect to property used and/or acquired by such Person; (e) all
capitalized lease obligations of such Person; (f) all aggregate mark-to-market
exposure of such Person under hedging agreements; (g) all obligations in respect
of letters of credit (whether drawn or supporting obligations that constitute
Indebtedness) and bankers’ acceptances; (h) all obligations referred to in
clauses (a) through (g) of this definition of another Person guaranteed by the
specified Person or secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) an Encumbrance
upon property owned by the specified Person, whether or not the specified Person
has assumed or become liable for the payment of such Indebtedness; provided,
however, that any amounts loaned under the JVB Loan Facility shall not be
considered Indebtedness of the Company for purposes hereof.

 

(g)         “Judgment” means any order, ruling, writ, injunction, fine,
citation, award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

 

(h)         “JVB Loan Facility” means the Loan Agreement, by and among Parent,
the Company and J.V.B. Financial Group Holdings, LP, as guarantors, J.V.B.
Financial Group, LLC, as borrower, and C&Co PrinceRidge Holdings, LP, and MB
Financial Bank, N.A., as lender, as amended, and the Revolving Note and Cash
Subordination Agreement, dated January 29, 2019, by and between MB
Financial Bank, N.A. and J.V.B. Financial Group, LLC.

 

(i)          “Parent” means Cohen & Company Inc., a Maryland corporation.

 

(j)          “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.

 

(k)         “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

(l)          “Senior” means that, in the event of any default in the payment of
the obligations represented by this Note or of any liquidation, insolvency,
bankruptcy, reorganization or similar proceedings relating to the Company, all
amounts payable under this Note shall first be paid in full before any payment
is made upon any other Indebtedness incurred following the date hereof
(including any Indebtedness guaranteed by the Company) or any subordinated or
junior subordinated Indebtedness of the Company outstanding as of the date
hereof, and, in any such event, any payment or distribution of any character
which shall be made in respect of any other Indebtedness of the Company shall be
paid to the Holder for application to the payment hereof, unless and until the
obligations under this Note shall have been paid and satisfied in full.

 



A-3

 

 

2.           Note.

 

(a)         Maturity. The unpaid principal amount and all accrued but unpaid
interest hereunder shall be due and payable in full on January 31, 2022;
provided, however, that, at any time after January 31, 2021 and prior to January
31, 2022, the Holder may, with at least thirty-one (31) days’ prior written
notice from the Holder to the Company, declare the entire unpaid principal
amount outstanding and all interest accrued and unpaid on the Note to be
immediately due and payable (the earlier of January 31, 2022 and the date the
Holder declares the entire unpaid principal amount outstanding and all interest
accrued and unpaid on the Note to be immediately due and payable in accordance
with this Section 2(a) shall be referred to herein as the “Maturity Date”).

 

(b)         Interest. Interest shall accrue from the date of this Note on the
unpaid principal amount at a rate equal to twelve percent (12%) per annum,
computed on the basis of the actual number of days elapsed and a year of 365
days from the date of this Note until the principal amount and all interest
accrued but unpaid thereon are paid. Interest shall be payable in cash quarterly
on each January 1, April 1, July 1, and October 1 (each, an “Interest Payment
Date”) until the Maturity Date, commencing on April 1, 2020. Upon the occurrence
of any Event of Default and after any applicable cure period as described in
Section 7 and for so long as such Event of Default continues, all principal,
interest and other amounts payable under this Note shall bear interest at a rate
equal to thirteen percent (13%) per annum (the “Default Rate”).

 

(c)         Prepayment Without Consent. This Note may not be prepaid in whole or
in part at any time or from time to time prior to January 31, 2021. This Note
may, with at least thirty-one (31) days’ prior written notice from the Company
to the Holder, be prepaid in whole or in part at any time or from time to time
following January 31, 2021 and prior to the Maturity Date without the prior
written consent of the Holder and without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

3.           Covenants of the Company. The Company covenants to the Holder that,
from the date hereof until all principal, interest and other amounts payable
under this Note have been paid in full, the Company shall, except as otherwise
agreed in writing by the Holder:

 

(a)         punctually pay the principal and interest payable on this Note, and
any other amount due and payable under this Note in the manner specified in this
Note;

 

(b)         give written notice promptly to the Holder of any condition or event
that constitutes, or is reasonably expected to constitute, an Event of Default;

 

(c)         not avoid or seek to avoid the observance or performance of any of
the terms of this Note through any reorganization, recapitalization, transfer of
assets or other voluntary action; and

 



A-4

 

 

(d)          not create or incur any Encumbrance in or on its property or
Assets, whether now owned or hereinafter acquired, or upon any income or
revenues or rights therefrom, except:

 

(i)           Encumbrances existing on the date hereof and previously disclosed
to the Holder;

 

(ii)          Encumbrances for property taxes and assessments or other
governmental charges or levies and liens that are not overdue for more than
ninety (90) days; or

 

(iii)         Encumbrances of or resulting from any Judgment, the time for
appeal or petition for rehearing of which shall not have expired or in respect
of which the Company shall in good faith be prosecuting an appeal or other
Proceeding for a review and in respect of which a stay of execution pending such
appeal or Proceeding shall have been secured.

 

4.            Form of Payment. Except as otherwise set forth herein, all
payments due hereunder shall be made in lawful money of the United States of
America to such account or accounts as may be designated in writing by the
Holder from time to time. Payment shall be credited first to the accrued
interest then due and payable and the remainder applied to principal.

 

5.            Priorities. The indebtedness evidenced by this Note and the
payment of all principal, interest and any other amounts payable hereunder is a
senior obligation of the Company and shall be Senior to any Indebtedness of the
Company outstanding as of the date hereof other than (i) the Senior Promissory
Note, dated of even date herewith, issued by the Company to [___] in the
aggregate principal amount of $2,250,000, and (ii) the Convertible Senior
Secured Promissory Note, dated March 10, 2017, issued by the Company to the DGC
Family Fintech Trust in the aggregate principal amount of $15,000,000, to which
this Note shall rank pari passu.

 

6.            Events of Default. An “Event of Default” shall be deemed to have
occurred if:

 

(a)          subject to the accrual of interest as provided in Section 1(b)
hereof, the Company shall fail to pay as and when due any principal or interest
hereunder and such nonpayment shall continue uncured for a period of five (5)
business days;

 

(b)          except for an event described in Section 7(a), the Company fails to
perform any covenant or agreement hereunder, and such failure continues or is
not cured within five (5) business days after written notice by the Holder to
the Company;

 

(c)          the Company or any significant subsidiary (as such term is defined
in Rule 1-02(w) of Regulation S-X) of the Company (each, a “Significant
Subsidiary”) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) makes a general assignment for the benefit of itself or any of
its creditors, or (iii) commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect;

 

(d)          proceedings for the appointment of a receiver, trustee, liquidator
or custodian of the Company or any Significant Subsidiary, or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
the Company or any Significant Subsidiary, or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect are
commenced and an order for relief entered or such proceeding is not dismissed or
discharged within ninety (90) days of commencement;

 



A-5

 

 

(e)         there is entered against the Company or any subsidiary of the
Company a final Judgment for the payment of money in an aggregate amount
exceeding $300,000 and such Judgment shall remain unsatisfied or without a stay
in respect thereof for a period of thirty (30) days;

 

(f)          the Company or any subsidiary of the Company shall fail to pay when
due any obligation, whether direct or contingent, for Indebtedness exceeding
$300,000, or shall breach or default with respect to any term of any loan
agreement, mortgage, indenture or other agreement pursuant to which such
obligation for Indebtedness was created or securing such obligation if the
effect of such breach or default is to cause, or to permit the holder or holders
of that Indebtedness (or a trustee on behalf of such holder or holders), to
cause that Indebtedness to become or be declared due and payable (or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or

 

(g)         a Change in Control shall have occurred.

 

Upon the occurrence or existence of any Event of Default described in Section
7(a), Section 7(b), Section 7(e), Section 7(f) or Section 7(g) and at any time
thereafter during the continuance of such Event of Default, the Holder may, by
written notice to the Company, declare the entire unpaid principal amount
outstanding and all interest accrued and unpaid on the Note to be immediately
due and payable without presentment, demand, protest or any other notice or
demand of any kind. Upon the occurrence or existence of any Event of Default
described in Section 7(c) or Section 7(d), immediately and without notice, the
entire unpaid principal amount outstanding and all interest accrued and unpaid
on the Note shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice or demand of any kind. Upon the
occurrence of any Event of Default and after any applicable cure period as
described herein and for so long as such Event of Default continues, all
principal, interest and other amounts payable under this Note shall bear
interest at the Default Rate. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, the Holder may exercise any
other right power or remedy granted to it by this Note or otherwise permitted to
it by law, either by suit in equity or by action at law, or both.

 

7.           Covenants.

 

(a)         No Senior Indebtedness. Following the date hereof, the Company shall
not incur any Indebtedness that is a Senior obligation to this Note.

 

(a)         Notice of Indebtedness Under JVB Loan Facility. In the event that
any amounts of Indebtedness are incurred by J.V.B. Financial Group, LLC under
the JVB Loan Facility, the Company shall provide Holder with prompt written
notice thereof.

 



A-6

 

 

8.            Miscellaneous.

 

(a)         This Note and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New York without regard
to its conflicts of law principles or the conflicts of law principles of any
other state in either case that would result in the application of the laws of
any other state.

 

(b)         All notices of request, demand and other communications hereunder
shall be addressed to the parties as follows:

 

If to the Company:

Cohen & Company, LLC

Cira Centre

2929 Arch Street, Suite 1703

Philadelphia, Pennsylvania 19104

Attn: Joseph W. Pooler, Jr.

Facsimile: (215) 701-8279

E-mail: jpooler@cohenandcompany.com

 

and to:

 

 

Cohen & Company Inc.

3 Columbus Circle, 24th Floor,

New York, New York 10019

Attn: Rachael Fink

Facsimile: (866) 543-2907

E-mail: rfink@cohenandcompany.com

 

With a copy to:

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attn: Darrick M. Mix

Facsimile: (215) 405-2906

Email: dmix@duanemorris.com

 

If to Holder: At the address set forth on the books and records of the Company.

 

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address above, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express (FedEx), the United Parcel Service (UPS), or another nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., New York City time,
on a business day. Any notice hand delivered after 5:00 p.m. New York City time,
shall be deemed delivered on the following business day. Notwithstanding the
foregoing, notices, consents, waivers or other communications referred to in
this Note may be sent by facsimile, e-mail, or other method of delivery, but
shall be deemed to have been delivered only when the sending party has confirmed
(by reply e-mail or some other form of written confirmation from the receiving
party) that the notice has been received by the other party.

 



A-7

 

 

(c)         In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

(d)         Amendments to any provision of this Note may be made or compliance
with any term, covenant, agreement, condition or provision set forth in this
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively) only upon written consent of the Company and the
Holder. Any amendment or waiver effected in accordance herewith shall apply to
and be binding upon the Holder, upon each future holder of this Note and upon
the Company, whether or not this Note shall have been marked to indicate such
amendment or waiver. No such amendment or waiver shall extend to or affect any
obligation not expressly amended or waived or impair any right consequent
thereon.

 

(e)         This Note may not be assigned by any holder (except that the Holder
shall be permitted to assign this Note to Holder’s controlled Affiliates)
without the prior written approval of the Company.

 

(f)          The Company hereby waives diligence, presentment, protest and
demand, notice of protest, notice of dishonor, notice of nonpayment and any and
all other notices and demands in connection with the delivery, acceptance,
performance, default or enforcement of this Note. The Company further waives, to
the full extent permitted by law, the right to plead any and all statutes of
limitations as a defense to any demand on this Note.

 

(g)         The Company agrees to pay all reasonable costs and expenses actually
incurred by the Holder in connection with an Event of Default, including without
limitation the fees and disbursements of counsel, advisors, consultants,
examiners and appraisers for the Holder, in connection with (i) any enforcement
(whether through negotiations, legal process or otherwise) of this Note in
connection with such Event of Default, (ii) any workout or restructuring of this
Note during the pendency of such Event of Default and (iii) any bankruptcy case
or proceeding of the Company or any appeal thereof.

 

(h)         The section and other headings contained in this Note are for
reference purposes only and shall not affect the meaning or interpretation of
this Note.

 

(i)          This Note may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall be deemed to be one and the
same instrument.

 

Signature pages follow

 



A-8

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its authorized officer, as of the date first above written.

 

  COHEN & COMPANY, LLC           By:       Name: Joseph W. Pooler, Jr.   Title:
Executive Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Senior Promissory Note]

 



A-9

 

 

AGREED AND ACKNOWLEDGED:       [___]           By:                           
Name:     Title:    

 

[Signature Page to Senior Promissory Note]

 



A-10

 

 

